United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2720
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Nicholas D. Bass

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 16, 2018
                                Filed: May 24, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Nicholas Bass directly appeals after pleading guilty in the district court1 to a
drug offense, pursuant to a written plea agreement containing an appeal waiver. Bass


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
filed a pro se notice of appeal, in which he argued that counsel may have been
ineffective. His counsel has moved to withdraw and has submitted a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court erred by
failing to sua sponte suppress evidence obtained during the execution of a search
warrant of Bass’s residence; and for failing to sustain his objection to the
drug-premises enhancement.

        We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Bass entered into the plea agreement and the appeal waiver
knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997); the arguments fall within the scope of the waiver; and no miscarriage of justice
would result from enforcing the waiver, see United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc). To the extent Bass is attempting to raise an ineffective-
assistance claim, we decline to address the claim on direct appeal, as it would be better
litigated in a 28 U.S.C. § 2255 proceeding. See United States v. Ramirez-Hernandez,
449 F.3d 824, 826-27 (8th Cir. 2006). Furthermore, we have independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal outside the scope of the waiver.

       Accordingly, we grant counsel’s motion to withdraw, decline to address any
ineffective-assistance claim, and dismiss this appeal.
                        ______________________________




                                          -2-